 1 MARK A. RIGAU (SBN 223610)
   Senior Trial Counsel
 2
   U.S. Department of Justice
 3 Environment and Natural Resources Division
   Environmental Defense Section
 4 301 Howard Street, Suite 1050
   San Francisco, California 94105
 5
   Telephone No.: (415) 744-6487
 6 Facsimile No.: (415) 744-6476
 7 Attorneys for the United States of America, General Services Administration, and Department of
 8 the Air Force
 9                          IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF CALIFORNIA
10
11 CITY OF LINCOLN,                      )              Case No.: 2:16-cv-01164-KJM-AC
                                         )
12            Plaintiff,                 )
                                         )
13            v.                         )
14                                       )
     UNITED STATES OF AMERICA,           )
15   et. al.,                            )
                                         )
16                    Defendants.        )
17   ____________________________________)

18
19
      EX PARTE APPLICATION FOR A STAY OF THE MARCH 8, 2019 DEADLINE FOR
20    HEARING DISPOSITIVE MOTIONS IN LIGHT OF LAPSE OF APPROPRIATIONS
                            AND PROPOSED ORDER
21
22          The United States of America hereby moves for a stay of the March 8, 2019 hearing date

23 and related briefing for dispositive motions and in the above-captioned case. The date was
24 established in the Court’s Order of September 14, 2018 (ECF 66).
25
            1.     At the end of the day on December 21, 2018, the appropriations act that had been
26
     funding the Department of Justice expired and appropriations to the Department lapsed. The
27
28
                                                   1
 1 same is true for several other Executive agencies. The Department does not know when funding
 2
     will be restored by Congress.
 3
            2.      Absent an appropriation, Department of Justice attorneys are prohibited from
 4
     working, even on a voluntary basis, except in very limited circumstances, including
 5
 6 “emergencies involving the safety of human life or the protection of property.” 31 U.S.C.
 7 § 1342.
 8
            3.      Under the Local Rules, a dispositive motion must be filed at least 28 days before
 9
     the hearing date. L.R. 230(b). As a result, any dispositive motions to be heard on the March 8,
10
11 2019 date must be filed on or before February 8, 2019. In order to meet that deadline, given the
12 substantive nature of the proposed motion, the undersigned counsel would have to be diligently
13 working on the motion at this time. The extended elapse in appropriations, twenty-seven days as
14
     of the date of this filing, has prevented counsel from completing any of the requisite document
15
     drafting and exhibit preparation. Counsel cannot predict when appropriations to the Department
16
17 will be restored.
18          4.      Undersigned counsel for the Department of Justice therefore requests a stay of the
19 March 8, 2019 deadline for hearing dispositive motions until Congress has restored
20
   appropriations to the Department.
21
          5.      If this motion for a stay is granted, undersigned counsel will notify the Court as
22
23 soon as Congress has appropriated funds for the Department. The Government requests that, at
24 that point, all current deadlines for the parties be extended commensurate with the duration of the
25
     lapse in appropriations, or as provided by the Court. The undersigned counsel requests that the
26
     Court allow the parties to confer and submit a joint status report with proposed briefing
27
28 schedule(s).
                                                      2
 1          6.      Opposing counsel has authorized counsel for the Government to state that the City
 2
     of Lincoln has no objection to this motion.
 3
            Therefore, although we greatly regret any disruption caused to the Court and the other
 4
     litigants, the Government hereby moves for a stay of the March 8, 2019 deadline for hearing
 5
 6 dispositive motions and related briefing in this case until Department of Justice attorneys are
 7 permitted to resume their usual civil litigation functions.
 8
     Dated: January 18, 2019.
 9
                                                   JEFFREY CLARK
10                                                 Assistant Attorney General
11                                                 Environment & Natural Res. Division

12                                                 _/s/ Mark A. Rigau_______________
                                                   MARK A. RIGAU (SBN 223610)
13                                                 Senior Trial Counsel
14                                                 Environment & Natural Res. Division
                                                   Environmental Defense Section
15                                                 U.S. Department of Justice
                                                   301 Howard Street, Suite 1050
16                                                 San Francisco, California 94105
17                                                 Telephone No.: (415) 744-6487

18                                                 Attorneys for Defendants
19                                   CERTIFICATE OF SERVICE
20
            I hereby certify that on January 18, 2019, the foregoing document was filed via the U.S.
21 District Court’s CM/ECF electronic filing system:
22
                                   William D. Brown
23                                 Jeffrey T. Orrell
                                   Brown & Winters
24                                 120 Birmingham Drive
                                   Cardiff-by-the-Sea, CA 92007-4427
25
                                   Telephone: 760-633-4485
26                                 Attorneys for Plaintiff

27                                                 _/s/ Mark A. Rigau_______________
28                                                 MARK A. RIGAU (SBN 223610)
                                                     3
 1
                                                ORDER
 2
 3          Having come before this Court on the Government’s Ex Parte Application to Stay the

 4 March 8, 2019 hearing date and briefing for dispositive motions due to lapse in federal
 5
     appropriations and good cause having been shown, the Court hereby grants the Ex Parte
 6
     Application in part. The March 8, 2019 hearing date for dispositive motions is vacated and reset
 7
 8 for April 19, 2019 at 10:00 a.m. in Courtroom No. 3.
 9          IT IS SO ORDERED.
10 DATED: January 24, 2019.
11
12                                               UNITED STATES DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    4
